EXHIBIT 10.1








[exh10-1_13817650.jpg]













Cinedigm Digital Cinema Corporation
Management Annual Incentive Plan


Plan Document
Effective – April 1, 2009


 
 
 
 
 
 
 



1
 
 

--------------------------------------------------------------------------------

 

 
Section 1.  Purpose
 
The purposes of the Plan are to promote the success of the Company; to provide
certain Employees with an opportunity to receive incentive compensation
dependent upon that success; and to attract, retain and motivate such
individuals.
 
Section 2.  Definitions
 
Award - means any payment earned in accordance with the provisions of the Plan.
 
Board of Directors - The Board of Directors of the Company.
 
Cause - Either (a) cause as defined in a Participant’s employment contract or,
in the absence of such a definition, (b) cause as determined by the Committee.
 
Committee – The Compensation Committee of the Board of Directors of the Company
 
Company - Cinedigm Digital Cinema Corporation and its successors.
 
Compensation Formula - means, for a Performance Period, one or more formulas or
standards established by the Committee for purposes of determining whether or
the extent to which an Award has been earned based on the level of performance
attained with respect to one or more Performance Goals. Compensation Formulas
may vary from Performance Period to Performance Period and from Participant to
Participant and may be established individually, alternatively, or in any
combination.
 
Disability - means (a) disability as defined in a Participant’s employment
contract or, in the absence of such a definition, (b) total disability within
the meaning of the Company’s long-term disability plan as in effect from time to
time or (c) if there is no such plan at the applicable time, physical or mental
incapacity as determined solely by the Committee.
 
Employee - An employee of the Company.
 
Payment Date - The date any Awards payable under the Plan are paid to
Participants
 
Participant - An Employee designated from time to time by the Committee to
participate in the Plan.
 
Performance Goal – The level of performance that is established by the Committee
as the performance goal with respect to the performance measure. Performance
Goals may vary from Performance Period to Performance Period and from
Participant to Participant and may be established individually, alternatively,
or in any combination.
 
Performance Measure - One or more measures selected by the Committee to measure
Company, Segment, Division, or individual performance for a Performance Period.
Performance Measures may vary from Performance Period to Performance Period and
from Participant to Participant and may be established individually,
alternatively, or in any combination, and subject to such modifications or
variations as the Committee may specify.
 
Performance Period – means one or more periods of time as the Committee may
designate over which the attainment of one or more Performance Goals will be
measured.
 
Plan – This Cinedigm Management Annual Incentive Plan (MAIP)
 
 
2

--------------------------------------------------------------------------------


 
Retirement - means retirement from the employ of the Company (other than for
Cause) at or after the age 65 or, if prior to age 65 but at or after age 55,
with the advance consent of the Committee.
 
Section 3. Participation
 
 
3.1.
In General - Participants shall be selected by the Committee from among those
Employees who, in the opinion of the Committee, are in a position to make
significant contributions to the success of the Company. The selection of an
Employee as a Participant with respect to a Performance Period shall not entitle
such individual to be selected as a Participant with respect to any other
Performance Period. If, due to hiring, promotion, or demotion, the Committee
determines that an Employee becomes eligible to participate in the Plan for a
Performance Period, or that a Participant ceases to be so eligible, then the
Committee shall have the discretion to provide that such individual shall be
eligible for a prorated Award, as and to the extent it may determine.

 
Section 4. Awards
 
 
4.1
Award Schedule - The Committee shall establish, in writing, an Award Schedule
for each Performance Period. The Award Schedule shall set forth the applicable
Performance Period, Performance Measure(s), Performance Goal(s), and
Compensation Formula(s) and such other information as the Committee may
determine. Award Schedules may vary from Performance Period to Performance
Period and from Participant to Participant. 

 
 
4.2
Award Determination - As soon as practicable after the close of each Performance
Period, the amount of the Award, if any, earned by a Participant for such
Performance Period shall be determined in accordance with the Participant’s
Compensation Formula(s). A Participant shall be eligible to receive a payment in
respect of an Award only to the extent derived from the Compensation Formula(s)
as applied against the level of performance actually achieved with respect to
the Performance Goal(s) for such Performance Period; provided, however, that the
Committee may use its discretion to increase or decrease the amount of the Award
otherwise payable. All determinations regarding the achievement of Performance
Goal(s) and the amounts earned by a Participant will be made by the Committee.

 
 
4.3
Award Payment - Awards shall be paid as soon as practical after the amount
thereof has been determined, but in no event more than two and a half months
after the end of the Performance Period with respect to which such Award was
earned. Awards may be paid in cash, Company common stock (or common stock
units), or a combination thereof, as determined by the Committee. Awards of
Company common stock and common stock units may be subject to such conditions as
the Committee may determine and shall be made under, and in accordance with the
terms of, 2000 Equity Incentive Plan of Access Integrated Technologies, Inc.

 
 
4.4
Clawback Provision - To the extent permitted by law, if the Compensation
Committee determines that a Participant has received an Award based on the
achievement of financial results or other criteria that were subsequently
determined to be incorrect and the amount of such Award would have been less had
such financial results or other criteria been correct, then

 
 
3

--------------------------------------------------------------------------------


 
 
 
 
the Compensation Committee may seek to recover from such Participant all or part
of such Award as it deems appropriate under the circumstances, or may reduce
future Award payments accordingly.

 
Section 5. Termination of Employment
 
 
5.1.
In General - Notwithstanding Section 4, no Award shall be payable to a
Participant with respect to a Performance Period if such Participant is not an
Employee on the date of payment of such Award, except as otherwise provided in
the Award Schedule or this Section 5.

 
 
5.2.
Death, Disability or Retirement - If a Participant’s employment with the Company
terminates due to death, Disability or Retirement, the Participant or his
estate, as the case may be, may be paid a prorated Award or such other amount as
the Committee may determine, at the same time that Awards are otherwise paid
under the Plan.

 
Section 6. Administration of the Plan
 
 
6.1
In General - The Committee will have full and complete authority, in its sole
and absolute discretion, (i) to exercise all of the powers granted to it under
the Plan, (ii) to construe, interpret and implement the Plan and any related
document, (iii) to prescribe, amend and rescind rules relating to the Plan, (iv)
to make all determinations necessary or advisable in administering the Plan, and
(v) to correct any defect, supply any omission and reconcile any inconsistency
in the Plan.

 
 
6.2
Determinations - The actions and determinations of the Committee or others to
whom authority is delegated under the Plan on all matters relating to the Plan
and any Awards will be final and conclusive. Such determinations need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.

 
 
6.3
Appointment of Experts - The Committee may appoint such accountants, counsel,
and other experts as it deems necessary or desirable in connection with the
administration of the Plan.

 
 
6.4
Delegation - The Committee may delegate to Employees the authority to execute
and deliver such instruments and documents, to do all such acts and things, and
to take all such other steps deemed necessary, advisable or convenient for the
effective administration of the Plan in accordance with its terms and purposes.

 
 
6.5
Books and Records - The Committee and others to whom the Committee has delegated
such duties shall keep a record of all their proceedings and actions and shall
maintain all such books of account, records and other data as shall be necessary
for the proper administration of the Plan.

 
 
6.6
Payment of Expenses -  The Company shall pay all reasonable expenses of
administering the Plan, including, but not limited to, the payment of
professional and expert fees.

 


4

--------------------------------------------------------------------------------



7. Miscellaneous
 
 
7.1
Nonassignability - No Award will be assignable or transferable (including
pursuant to a pledge or security interest) other than by will or by laws of
descent and distribution.

 
 
7.2
Withholding Taxes - Whenever payments under the Plan are to be made or deferred,
the Company will withhold therefrom, or from any other amounts payable to or in
respect of the Participant, an amount sufficient to satisfy any applicable
governmental withholding tax requirements related thereto in accordance with the
Company’s normal payroll practices.

 
 
7.3
Amendment or Termination of the Plan - The Plan may be amended or terminated by
the Committee in any respect.

 
 
7.4
Other Plans, Payments or Awards -   The adoption of the Plan shall not be
construed as creating any limitations on the power of the Board of Directors of
the Company or the Committee to adopt such other incentive arrangements as
either may deem desirable, including, without limitation, cash or equity-based
compensation arrangements, either tied to performance or otherwise.

 
 
7.5
Payments to Other Persons - If payments are legally required to be made to any
person other than the person to whom any amount is payable under the Plan, such
payments will be made accordingly. Any such payment will be a complete discharge
of the liability of the Company under the Plan.

 
 
7.6
Unfunded Plan - Nothing in this Plan will require the Company to purchase assets
or place assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets for the purpose of satisfying any obligations
under the Plan. Participants will have no rights under the Plan other than as
unsecured general creditors of the Company.

 
 
7.7
Limits of Liability - Neither the Company nor any other person participating in
any determination of any question under the Plan, or in the interpretation,
administration or application of the Plan, will have any liability to any party
for any action taken or not taken in good faith under the Plan.

 
 
7.8
No Right of Employment - Nothing in this Plan will be construed as creating any
contract of employment or conferring upon any Employee or Participant any right
to continue in the employ or other service of the Company or limit in any way
the right of the Company to change such person’s compensation or other benefits
or to terminate the employment or other service of such person with or without
Cause.

 
 
7.9
Section Headings - The section headings contained herein are for convenience
only, and in the event of any conflict, the text of the Plan, rather than the
section headings, will control.

 
 
7.10
Invalidity - If any term or provision contained herein is to any extent invalid
or unenforceable, such term or provision will be reformed so that it is valid,
and such invalidity or unenforceability will not affect any other provision or
part hereof.

 
 
5

--------------------------------------------------------------------------------


 
 
7.11
Applicable Law - The Plan will be governed by the laws of the State of New
Jersey, as determined without regard to the conflict of law principles thereof.

 
 
7.12
Dispute Resolution - Any controversy or claim related in any way to the Plan
shall be resolved by arbitration on a de novo standard pursuant to this
paragraph and the then current rules of the American Arbitration Association.
The arbitration shall be held in the city in which the headquarters of the
Company is located, before an arbitrator who is an attorney knowledgeable of
employment law. The arbitrator’s decision and award shall be final and binding
and may be entered in any court having jurisdiction thereof. The arbitrator
shall not have the power to award punitive or exemplary damages. Issues of
arbitrability shall be determined in accordance with the federal substantive and
procedural laws relating to arbitration; all other aspects shall be interpreted
in accordance with the laws of the State of New Jersey. Each party shall bear
its own attorneys’ fees associated with the arbitration and other costs and
expenses of the arbitration shall be borne as provided by the rules of the
American Arbitration Association.

 
 
7.13
Effective Date - The Plan is effective as of April 1, 2009.



 
 
 
 
 
6

